PRICE, Presiding Judge.
This is an application for a writ of error. Title 15, Section 383, Code 1940.
James Sidney Griffin was convicted in the circuit court of Chilton County for the offense of reckless driving.
After a careful examination of the record we are convinced that it is regular in all respects, except that there appears therein an error in calculating the number of days required to work out the costs.
The defendant not having paid the costs or confessed judgment therefor, as provided by law, the trial court sentenced him to hard labor for Chilton County for a period of 109 days, at the rate of seventy-five cents per day, to pay the costs amounting to $71.75. This sentence is erroneous. Our figures show that 109 days labor at seventy-five cents per day would produce $81.75. Since, the costs amount to $71.75, 109 days labor would not be required to pay the costs.
The judgment of conviction is affirmed. The cause is remanded for proper sen-' tence for costs. Title 15, Sec. 342, Code 1940.
Affirmed. Remanded for proper sentence.